DETAILED ACTION
This is in response to communication received on 12/23/20.
The text of those sections of pre-AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/11 /17, 11 /6/17, 6/26/18, 8/13/18, 10/2/18, 5/24/19, 12/12/19 and 6/24/20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634) and TSURUI (US Patent number 6,024,433) on claim 1 and 8-15 are withdrawn because the claim 1 has been amended to include the limitations of previously presented claims 2-4 and 6.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and TSURUI (US Patent number 6,024,433) further in view of LIN (US PGPub 2007/0243387 on claims 2-4 and 6 is withdrawn because claims 2-4 and 6 have been cancelled.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and Makino et al. USPGPub 2006/0139427 hereinafter MAKINO on claims 1, 8-15 and 17 is withdrawn because the independent claim 1 has been amended to include the limitations of previously presented claims 2-4 and 6.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and TSURUI (US Patent number 6,024,433) further in view of ASAMI (US PGPub 2010/0177148) on claim 18 is withdrawn because independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and MAKINO (US PGPub 2006/0139427) further in view of ASAMI (US PGPub 2010/0177148) on claim 18 is withdrawn because independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and TSURUI (US Patent number 6,024,433) further in view of ASAMI (US PGPub 2010/0177148) and KAWASE (US PGPub 2008/0084463) on claim 19 is withdrawn because independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and MAKINO (US PGPub 2006/0139427) further in view of ASAMI (US PGPub 2010/0177148) and KAWASE (US PGPub 2008/0084463) on claim 19 is withdrawn because independent claim 1 has been amended.
Claims 1, 8-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA (WO 2012/039382) in view of MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634), TSURUI (US Patent number 6,024,433) and LIN (US PGPub 2007/0243387).  The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and Tsurui US Patent number 6,024,433 hereinafter TSURUI further in view of LIN (US PGPub 2007/0243387 on claims 2-4 and 6 is withdrawn because the claims have been cancelled.
As for claim 1, UEDA teaches "Provided is a curable composition for inkjet applied by an inkjet method" (abstract, lines 1-2).
UEDA further teaches "the present invention is a curable composition for inkjet that is applied by an inkjet method, and is curable by light irradiation and heat addition" (paragraph 18, lines 2-4), i.e. a method for producing a cured product film, comprising: an application step in which a curable composition that is photocurable and thermocurable and also is in liquid form is applied using an ink jet device.	
UEDA further teaches that "after obtaining a primary cured product by light irradiation, the primary cured product may be made to really cure by heat addition, and thus a cured product layer such as a resist pattern which is a cured product can be obtained" (paragraph 36, lines 7-10), i.e. a first light irradiation step in which, after the application step, the curable composition is irradiated with light from a first light irradiation part to allow the curing of the curable composition to proceed, thereby forming a precured product film; and a heating step in which after the first light irradiation step, the precured product film irradiated with light is heated to cure the precured product film irradiated with light, thereby forming a cured product film.
UEDA is silent on a multilayering step in which the application step and the first light irradiation step are performed on the procured product film after the first light irradiation step to form an additional procured product film on the procured product film, thereby forming a multilayer procured product film and a second light irradiation step in which, after the multilayering step, the multilayer procured product film is irradiated with the light from a second light irradiation part that is different from the first light irradiation part to allow the curing of the multilayer procured product film to further proceed.
LIN teaches "A system including a dual cure composite structure is disclosed" (abstract, line 1-2).
LIN teaches "In accordance with another aspect of the invention, a method including partially curing a first composite layer with a first curing feature is included. The method also includes disposing a second composite layer along the first composite layer. The method further includes simultaneously curing the first and second composite layers with a second curing feature to further cure the first composite layer and to partially cure the second composite layer, wherein the first and second curing features are different from one another" (paragraph 7), i.e. a multilayering step in which the application step and the first light irradiation step are performed on the procured product film after the first light irradiation step to form an additional procured product film on the procured product film, thereby forming a multilayer procured product film and a second light irradiation step in which, after the multilayering step, the multilayer procured product film is irradiated with the light from a second light irradiation part that is different from the first light irradiation part to allow the curing of the multilayer procured product film to further proceed.
LIN teaches that "In this manner, the disclosed "dual cure" or "multi cure" mechanism may be described as "overlapping stages of curing" or "staged curing" or "step curing" of adjacent layers to create covalent bonds across interface of the layers and hence improve the interlayer adhesion" (paragraph 17, lines 26-30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing date to have a multilayering step in which the application step and the first light irradiation step are performed on the procured product film after the first light irradiation step to form an additional procured product film on the procured product film, thereby forming a multilayer procured product film and a second light irradiation step in which, after the multilayering step, the multilayer procured product film is irradiated with the light from a second light irradiation part that is different from the first light irradiation part to allow the curing of the multilayer procured product film to further proceed in the process of UEDA because LIN teaches that such steps improve interlayer adhesion.
UEDA and LIN is silent on the inkjet device including: an ink tank to store the curable composition; a discharge part that is connected to the ink tank and discharges the curable composition; and a circulation flow path part that is connected to the discharge part at one end and connected to the ink tank part at the other end, through which the curable composition flows, the circulation flow path part including in the circulation flow path part, a pump to transfer the curable composition ... the application step being such that, in the ink jet device, the curable composition is moved from the ink tank to the discharge part, and then the curable composition that has not been discharged from the discharge part is moved through the circulation flow path part to the ink tank, whereby the curable composition is applied while being circulated.
MURIKAMI teaches "A droplet ejection apparatus includes droplet ejection units" (abstract, line 1).
MURIKAMI shows in Fig. 5 the inkjet device including: an ink tank [44] to store the curable composition; a discharge part that is connected to the ink tank [46] and discharges the curable composition; and a circulation flow path part [54] that is connected to the discharge part at one end and connected to the ink tank part at the other end, through which the curable composition flows ... and a pump [48] to transfer the curable composition.
MURIKAMI further shows in Figs. 3A-3B the application step being such that, in the ink jet device, the curable composition is moved from the ink tank to the discharge pan, and then the curable composition that has not been discharged from the discharge part is moved through the circulation flow path part to the ink tank, whereby the curable composition is applied while being circulated.
MURIKAMI further teaches that "In an ink-jet recording apparatus, ink retained inside nozzles that eject ink droplets will be deteriorated as a result of contacting with air. Therefore, a maintenance operation is needed to be done regularly, in which the ink retained inside the nozzles and ink retained inside a recording head in which the nozzles are formed are replaced by ejecting (discharging) the ink droplets from the nozzles" (paragraph 5).

UEDA, LIN and MURIKAMI are silent on a heating heater ... the heating heater in introduced in the ink tank or is in the circulation flow path part.
However, UEDA does teaches that "The inkjet device preferably has a warming part for warming so that the temperature in the inkjet device or in the inkjet head is 50° C. or higher" (paragraph 114, lines 3-5), i.e. wherein the temperature of the curable composition, in the inkjet device, is a range that overlaps with 40°C or more and 100°C or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d257, 191 USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
UEDA is silent on where in the warming part is placed within the ink jet device.
TSURUI teaches "An ink jet recording device has heating device for heating ink at a suction pipe, a suction pump or a cap member. With this structure, an unsatisfactory operation of the ink jet recording device due to coagulation of ink can be prevented even when heat melting ink, or ink presenting plastic-flowability at the ordinary temperature, is used for the ink jet recording device" (abstract).
TSURUI further teaches "Thus, by providing heater lines 14a, 14b directly inside suction pipes 10a, 10b, even ink presenting solidity or plastic-flowability at the ordinary temperature is heated by the heater lines, so that the ink can always flows easily. As a result, ink can be sucked heating heater ... the heating heater in introduced ... is in the circulation flow path part.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a heating heater ... the heating heater introduced is in the circulation flow path part such that and the temperature of the curable composition during circulation is in a range that overlaps with 40°C or more and 100°C or less in the process of UEDA and MURIKAMI because TSURUI teaches that providing such a heater can avoid unsatisfactory operation of the suction unit, i.e. pump, due to clogs as the heater ensures the ink always flows easily.
UEDA, MURIKAMI and TSURUI are silent on a buffer tank to temporarily store the curable composition, wherein the buffer tank is arranged between the pump and the discharge part and acts as a damper to suppress pressure fluctuation of the pump, and wherein a cross-sectional area of the buffer tank is greater than both a cross-sectional area of a portion of the circulation flow path part immediately upstream of the buffer tank and a cross-sectional area of a portion of the circulation flow path part immediately downstream of the buffer tank.
HORI teaches "The liquid ejection head" (abstract, line 1). 
HORI further teaches "As shown in FIG. 30, between an ink supply tank 100 and the print head 50, the inkjet recording apparatus 10 comprises a sub-tank 102, pumps Pl and P2, buffer tanks 104 and 106, a maintenance unit 110 for the print head 50, and the like" (paragraph 213), i.e. a buffer tank to temporarily store the curable composition, wherein the buffer tank is arranged between the pump and the discharge part and acts as a damper to suppress pressure fluctuation of the pump, and wherein a cross sectional area of the buffer tank is greater than both a cross-sectional area of a portion of the circulation flow path part immediately upstream of the buffer tank and a cross sectional area of a portion of the circulation flow path part immediately downstream of the buffer tank.
HORI teaches "The buffer tanks 104 and 106 are provided between the sub-tank 102 and print head 50 in the vicinity of the print head 50, or integrally with the print head 50. The buffer tanks 104 and 106 absorb the pulse (internal pressure variation) which is generated in the ink pressure in the flow channel when driving the pumps Pl and P2, thereby achieving a damper effect to maintain the pressure in the print head 50 at an appropriate constant value" (paragraph 216).
It would have been obvious to include the buffer tank of HORI in the process of UEDA, LIN, MURIKAMI and TSURUI because HORI teaches that the buffer tank can maintain the pressure at the print head at an appropriate value by damping the internal pressure variation of the pumps.
As for claim 8, UEDA teaches "a discharge test from an inkjet head of a piezo type inkjet printer equipped with a UV illuminator was conducted" (paragraph 146, lines 1-3), i.e. the ink jet device is an ink jet device using a piezoelectric ink jet head, and in the application step, the curable composition is applied by the action of a piezo element.
As for claim 9, UEDA teaches "The curable composition for inkjet has a viscosity at 25° C. of 150 mPa-s or less" (paragraph 5, lines 8-9), i.e. a range that overlaps with wherein the viscosity of the curable composition during discharge is 3 mPa *s or more and 1500 mPa*s or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d257, 191 USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 10, UEDA teaches that "the curable composition for inkjet according to the present invention further contains a multifunctional compound having two or more (meth)acryloyl groups (A) and a photopolymerization initiator (B)" (paragraph 34, lines 3-7) and "Since the curable composition for inkjet according to the present invention contains the compound having a cyclic ether group (C) and the curing agent (D), it is able to cure by heat addition" (paragraph 35, lines 1-4), i.e. wherein the curable composition contains a photocurable compound, a thermocurable compound, a photopolymerization initiator, and a thermal curing agent.
As for claim 11, UEDA teaches "When the curable composition for inkjet according to the present invention contains the polyfunctional compound (A) and the photopolymerization initiator (B), the curable composition for inkjet according to the present invention is curable by light irradiation and heat addition, and is a photo- and heat-curable composition for inkjet," (paragraph 35, lines 6-11), "Since the curable composition for inkjet according to the present invention contains the compound having a cyclic ether group (C) and the curing agent (D), it is able to cure by heat addition" (paragraph 35, lines 1-4) and "Further, the curable composition for inkjet according to the present invention may contain a curing accelerator" (paragraph 102, lines 3-5), i.e. wherein the curable composition contains the photocurable compound, a photo- and thermocurable compound, the thermocurable compound, the photopolymerization initiator, and the thermal curing agent.
As for claim 12, UDEA teaches "the present invention contains the compound having a cyclic ether group (C)" (paragraph 35, lines 1-4) and "The curable composition for inkjet according to the present invention preferably contains a monofunctional compound having a polycyclic backbone and having one (meth) acryloyl group (E)" (paragraph 95, lines 1-4), i.e. the photocurable compound has a (meth)acryloyl group ... the thermocurable compound has a cyclic ether group.
UDEA further teaches using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4), i.e. a compound has a (methacryloyl) group and a cyclic ether group.
UEDA is silent on the compound being photo- and thermocurable compound. 
However, it is the position of the Examiner that because the compound has a (meth)acryloyl group and a cyclic ether group that it is therefore both photo- and thermocurable. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 13, UDEA teaches "the curable composition for inkjet according to the present invention more preferably contains the multifunctional compound having a polycyclic backbone and having two or more (meth)acryloyl groups (Al), and the mono functional compound having a polycyclic backbone and having one (meth)acryloyl group (E)" (paragraph 95, lines 4-10), i.e. wherein the curable composition contains, as the photocurable compounds, a monofunctional compound having one (meth)acryloyl group and a multifunctional compound having two or more (meth)acryloyl groups.
As for claim 14, UEDA teaches using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4) as multifunctional compound (A) and that "the content of the polyfunctional compound is 20% by weight or more and 70% by weight or less" (paragraph 23, lines 5-6) and "the content of the monofunctional compound is 5% by weight or more and 50% by weight or less" (paragraph 23, lines 6-7), i.e. a range that overlaps with the total of the photocurable compound content and the photo- and thermocurable compound content is 40% or more and 90% or less based on 100% of the curable composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In Wertheim, 541 F.2d257, 191 USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 15, UEDA teaches "a method for producing an electronic component having a cured product layer formed by the curable composition for inkjet" (paragraph 1, lines 4-6), i.e. method for producing an electronic component, comprising a step of forming a cured product film on an electronic component body by the method for producing a cured product film according to any one of claim 1, thereby producing an electronic component including an electronic component body and the cured product film on the electronic component body.
As for claim 20, UEDA teaches "When the curable composition for inkjet according to the present invention contains the polyfunctional compound (A) and the photopolymerization initiator (B), the curable composition for inkjet according to the present invention is curable by light irradiation and heat addition, and is a photo- and heat-curable composition for inkjet," (paragraph 35, lines 6-11), "Since the curable composition for inkjet according to the present has a (methacryloyl) group and a cyclic ether group.
UEDA is silent on the compound being photo- and thermocurable compound. 
However, it is the position of the Examiner that because the compound has a (meth)acryloyl group and a cyclic ether group that it is therefore both photo- and thermocurable. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
Thereby, UEDA teaches wherein the curable composition contains a… photo- and thermocurable compound, a thermocurable compound, a photopolymerization initiator and a thermal curing agent.
UEDA goes on to teach “The curable composition for inkjet according to the present invention preferably contains a monofunctional compound having a polycyclic backbone and having one (meth) acryloyl group (E)” (paragraph 95, lines 1-4) and “Since the polyfunctional compound (A) has two or more (meth)acryloyl groups, it cures as polymerization proceeds by light irradiation” (paragraph 43, lines 9-11), and since the monofunctional compound contains the same chemical group as the polyfunctional compound and that chemical group is taught to be cured by light, wherein wherein the curable composition contains a photocurable compound… the photocurable compound has a (meth)acryloyl group, the photo-and thermocurable compound has a methacryloyl group.
UEDA further teaches \using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4) as multifunctional compound (A), i.e. the photo- and thermocurable compound has… an epoxy group. 
UEDA further teaches “The curable composition for inkjet according to the present invention contains a compound having a cyclic ether group (C) so that it is able to cure by heat addition” (paragraph 66, lines 1-3) and “The compound having a cyclic ether group (C) is not particularly limited insofar as it has a cyclic ether group. Examples of the cyclic ether group in the compound (C) include an epoxy group and an oxetanyl group. Among these, the cyclic ether group is preferably an epoxy group from the view point of increasing the curability, and obtaining a more excellent cured product by heat resistance and insulation reliability” (paragraph 67, lines 1-8), i.e. the thermocurable compound has an epoxy group.
As for claim 21, UEDA teaches “When the polyfunctional compound (Al) and the monofunctional compound (E) as will be described later are used together, in a total of 100% by weight of the polyfunctional compound (Al), the monofunctional compound (E) and the photopolymerization initiator (B), the content of the polyfunctional compound (Al) is preferably 20% by weight or more and 70% by weight or less” (paragraph 53, lines 1-7) and “In a total of 100% by weight of the polyfunctional compound (Al), the monofunctional compound (E) and the photopolymerization initiator (B), the content of the monofunctional compound (E) is preferably 5% by weight or more and preferably 50% by weight or less” (paragraph 99, lines 1-5). It is expected that a person of ordinary skill in the art at the time of the invention could have In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
Claims 1, 8-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA (WO 2012/039382) in view of MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634) and TSURUI (US Patent number 6,024,433) and LIN (US PGPub 2007/0243387).  The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over UEDA (WO 2012/039382), MURIKAMI (US PGPub 2010/0188453), HORI (US PGPub 2006/0061634) and Makino et al. USPGPub 2006/0139427 hereinafter MAKINO further in view of LIN (US PGPub 2007/0243387 on claims 2-4 and 6 is withdrawn because the claims have been cancelled.
As for claim 1, UEDA teaches "Provided is a curable composition for inkjet applied by an inkjet method" (abstract, lines 1-2).
UEDA further teaches "the present invention is a curable composition for inkjet that is applied by an inkjet method, and is curable by light irradiation and heat addition" (paragraph 18, lines 2-4), i.e. a method for producing a cured product film, comprising: an application step in which a curable composition that is photocurable and thermocurable and also is in liquid form is applied using an ink jet device.
a first light irradiation step in which, after the application step, the curable composition is irradiated with light from a first light irradiation part to allow the curing of the curable composition to proceed, thereby forming a precured product film; and a heating step in which after the first light irradiation step, the precured product film irradiated with light is heated to cure the precured product film irradiated with light, thereby forming a cured product film.
UEDA is silent on a multilayering step in which the application step and the first light irradiation step are performed on the procured product film after the first light irradiation step to form an additional procured product film on the procured product film, thereby forming a multilayer procured product film and a second light irradiation step in which, after the multilayering step, the multilayer procured product film is irradiated with the light from a second light irradiation part that is different from the first light irradiation part to allow the curing of the multilayer procured product film to further proceed.
LIN teaches "A system including a dual cure composite structure is disclosed" (abstract, line 1-2).
LIN teaches "In accordance with another aspect of the invention, a method including partially curing a first composite layer with a first curing feature is included. The method also includes disposing a second composite layer along the first composite layer. The method further includes simultaneously curing the first and second composite layers with a second a multilayering step in which the application step and the first light irradiation step are performed on the procured product film after the first light irradiation step to form an additional procured product film on the procured product film, thereby forming a multilayer procured product film and a second light irradiation step in which, after the multilayering step, the multilayer procured product film is irradiated with the light from a second light irradiation part that is different from the first light irradiation part to allow the curing of the multilayer procured product film to further proceed.
LIN teaches that "In this manner, the disclosed "dual cure" or "multi cure" mechanism may be described as "overlapping stages of curing" or "staged curing" or "step curing" of adjacent layers to create covalent bonds across interface of the layers and hence improve the interlayer adhesion" (paragraph 17, lines 26-30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing date to have a multilayering step in which the application step and the first light irradiation step are performed on the procured product film after the first light irradiation step to form an additional procured product film on the procured product film, thereby forming a multilayer procured product film and a second light irradiation step in which, after the multilayering step, the multilayer procured product film is irradiated with the light from a second light irradiation part that is different from the first light irradiation part to allow the curing of the multilayer procured product film to further proceed in the process of UEDA because LIN teaches that such steps improve interlayer adhesion.
the inkjet device including: an ink tank to store the curable composition; a discharge part that is connected to the ink tank and discharges the curable composition; and a circulation flow path part that is connected to the discharge part at one end and connected to the ink tank part at the other end, through which the curable composition flows, the circulation flow path part including in the circulation flow path part, a pump to transfer the curable composition ... the application step being such that, in the ink jet device, the curable composition is moved from the ink tank to the discharge part, and then the curable composition that has not been discharged from the discharge part is moved through the circulation flow path part to the ink tank, whereby the curable composition is applied while being circulated.
MURIKAMI teaches "A droplet ejection apparatus includes droplet ejection units" (abstract, line 1).
MURIKAMI shows in Fig. 5 the inkjet device including: an ink tank [44] to store the curable composition; a discharge part that is connected to the ink tank [46] and discharges the curable composition; and a circulation flow path part [54] that is connected to the discharge part at one end and connected to the ink tank part at the other end, through which the curable composition flows ... and a pump [48] to transfer the curable composition.
MURIKAMI further shows in Figs. 3A-3B the application step being such that, in the ink jet device, the curable composition is moved from the ink tank to the discharge pan, and then the curable composition that has not been discharged from the discharge part is moved through the circulation flow path part to the ink tank, whereby the curable composition is applied while being circulated.

It would have been obvious to use the inkjet apparatus of MURIKAMI in the process of UEDA because MURIKAMI teaches that such a process avoids the deterioration of ink retained inside nozzles.
UEDA, LIN and MURIKAMI are silent on a heating heater ... the heating heater in introduced in the ink tank or is in the circulation flow path part.
However, UEDA does teaches that "The inkjet device preferably has a warming part for warming so that the temperature in the inkjet device or in the inkjet head is 50° C. or higher" (paragraph 114, lines 3-5), i.e. wherein the temperature of the curable composition, in the inkjet device, is a range that overlaps with 40°C or more and 100°C or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d257, 191 USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
UEDA is silent on where in the warming part is placed within the ink jet device.
MAKINO teaches "The inkjet recording apparatus 1 shown in FIG. 1 comprises an ink circulating system 3 which supplies an ink to an ejection head 2" (paragraph 167, line 1-3).
heating heater ... the heating heater in introduced in the ink tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a heating heater ... the heating heater in introduced in the ink tank in the process of UEDA, LIN and MURIKAMI because MAKINO teaches that a heater in the ink tank can be used to heat the ink in a ink jet apparatus.
UEDA, LIN, MURIKAMI and MAKINO are silent on a buffer tank to temporarily store the curable composition, wherein the buffer tank is arranged between the pump and the discharge part and acts as a damper to suppress pressure fluctuation of the pump, and wherein a cross-sectional area of the buffer tank is greater than both a cross-sectional area of a portion of the circulation flow path part immediately upstream of the buffer tank and a cross-sectional area of a portion of the circulation flow path part immediately downstream of the buffer tank.
HORI teaches "The liquid ejection head" (abstract, line 1). 
HORI further teaches "As shown in FIG. 30, between an ink supply tank 100 and the print head 50, the inkjet recording apparatus 10 comprises a sub-tank 102, pumps Pl and P2, buffer tanks 104  and 106, a maintenance unit 110 for the print head 50, and the like" (paragraph 213), i.e. a buffer tank to temporarily store the curable composition, wherein the buffer tank is arranged between the pump and the discharge part and acts as a damper to suppress pressure fluctuation of the pump, and wherein a cross sectional area of the buffer tank is greater than both a cross-sectional area of a portion of the circulation flow path part immediately upstream of the buffer tank and a cross sectional area of a portion of the circulation flow path part immediately downstream of the buffer tank.
HORI teaches "The buffer tanks 104 and 106 are provided between the sub-tank 102 and print head 50 in the vicinity of the print head 50, or integrally with the print head 50. The buffer tanks 104 and 106 absorb the pulse (internal pressure variation) which is generated in the ink pressure in the flow channel when driving the pumps Pl and P2, thereby achieving a damper effect to maintain the pressure in the print head 50 at an appropriate constant value" (paragraph 216).
It would have been obvious to include the buffer tank of HORI in the process of UEDA and MURIKAMI because HORI teaches that the buffer tank can maintain the pressure at the print head at an appropriate value by damping the internal pressure variation of the pumps.
As for claim 8, UEDA teaches "a discharge test from an inkjet head of a piezo type inkjet printer equipped with a UV illuminator was conducted" (paragraph 146, lines 1-3), i.e. the ink jet device is an ink jet device using a piezoelectric ink jet head, and in the application step, the curable composition is applied by the action of a piezo element. 
As for claim 9, UEDA teaches "The curable composition for inkjet has a viscosity at 25° C. of 150 mPa-s or less" (paragraph 5, lines 8-9), i.e. a range that overlaps with wherein the viscosity of the curable composition during discharge is 3 mPa *s or more and 1500 mPa*s or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d257, 191 USPQ 90(CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 10, UEDA teaches that "the curable composition for inkjet according to the present invention further contains a multifunctional compound having two or more (meth)acryloyl groups (A) and a photopolymerization initiator (B)" (paragraph 34, lines 3-7) and "Since the curable composition for inkjet according to the present invention contains the compound having a cyclic ether group (C) and the curing agent (D), it is able to cure by heat addition" (paragraph 35, lines 1-4), i.e. wherein the curable composition contains a photocurable compound, a thermocurable compound, a photopolymerization initiator, and a thermal curing agent.
As for claim 11, UEDA teaches "When the curable composition for inkjet according to the present invention contains the polyfunctional compound (A) and the photopolymerization initiator (B), the curable composition for inkjet according to the present invention is curable by light irradiation and heat addition, and is a photo- and heat-curable composition for inkjet," (paragraph 35, lines 6-11 ), "Since the curable composition for inkjet according to the present invention contains the compound having a cyclic ether group (C) and the curing agent (D), it is able to cure by heat addition" (paragraph 35, lines 1-4) and "Further, the curable composition for inkjet according to the present invention may contain a curing accelerator" (paragraph 102, lines 3-5), i.e. wherein the curable composition contains the photocurable compound, a photo- and thermocurable compound, the thermocurable compound, the photopolymerization initiator, and the thermal curing agent.
As for claim 12, UEDA teaches "the present invention contains the compound having a cyclic ether group (C)" (paragraph 35, lines 1-4) and "The curable composition for inkjet according to the present invention preferably contains a monofunctional compound having a polycyclic backbone and having one (meth) acryloyl group (E)" (paragraph 95, lines 1-4), i.e. the photocurable compound has a (meth)acryloyl group ... the thermocurable compound has a cyclic ether group.
UEDA further teaches using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4), i.e. a compound has a (methacryloyl) group and a cyclic ether group. UEDA is silent on the compound being photo- and thermocurable compound. However, it is the position of the Examiner that because the compound has a (meth)acryloyl group and a cyclic ether group that it is therefore both photo- and thermocurable. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 13, UEDA teaches "the curable composition for inkjet according to the present invention more preferably contains the multifunctional compound having a polycyclic backbone and having two or more (meth)acryloyl groups (Al), and the mono functional compound having a polycyclic backbone and having one (meth)acryloyl group (E)" (paragraph 95, lines 4-10), i.e. wherein the curable composition contains, as the photocurable compounds, a monofunctional compound having one (meth)acryloyl group and a multifunctional compound having two or more (meth)acryloyl groups.
As for claim 14, UDEA teaches using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4) as multifunctional compound (A) and that "the content of the polyfunctional compound is 20% by weight or more and 70% by weight or less" (paragraph 23, lines 5-6) and "the content of the monofunctional compound is 5% by weight or more and 50% by weight or less" (paragraph 23, lines 6-7), i.e. a range that overlaps with the total of the photocurable compound content and the photo- and thermocurable compound content is 40% or more and 90% or less based on 100%-0 of the curable composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d257, 191 USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 15, UEDA teaches "a method for producing an electronic component having a cured product layer formed by the curable composition for inkjet" (paragraph 1, lines 4-6), i.e. method for producing an electronic component, comprising a step of forming a cured product film on an electronic component body by the method for producing a cured product film according to any one of claim 1, thereby producing an electronic component including an electronic component body and the cured product film on the electronic component body.
As for claim 17, UEDA is silent on wherein the heating heater is introduced in the ink tank.
MAKINO teaches "The inkjet recording apparatus 1 shown in FIG. 1 comprises an ink circulating system 3 which supplies an ink to an ejection head 2" (paragraph 167, line 1-3).
heating heater ... the heating heater in introduced in the ink tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a heating heater ... the heating heater in introduced in the ink tank in the process of UEDA and MURIKAMI because MAKINO teaches that a heater in the ink tank can be used to heat the ink in a ink jet apparatus.
As for claim 20, UEDA teaches "When the curable composition for inkjet according to the present invention contains the polyfunctional compound (A) and the photopolymerization initiator (B), the curable composition for inkjet according to the present invention is curable by light irradiation and heat addition, and is a photo- and heat-curable composition for inkjet," (paragraph 35, lines 6-11), "Since the curable composition for inkjet according to the present invention contains the compound having a cyclic ether group (C) and the curing agent (D), it is able to cure by heat addition" (paragraph 35, lines 1-4), UDEA further teaches using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4), i.e. a compound has a (methacryloyl) group and a cyclic ether group.
UEDA is silent on the compound being photo- and thermocurable compound. 
However, it is the position of the Examiner that because the compound has a (meth)acryloyl group and a cyclic ether group that it is therefore both photo- and thermocurable. A reference which is silent about a claimed invention's features is inherently In re Robertson, 49 USPQ2d 1949 (1999).
Thereby, UEDA teaches wherein the curable composition contains a… photo- and thermocurable compound, a thermocurable compound, a photopolymerization initiator and a thermal curing agent.
UEDA goes on to teach “The curable composition for inkjet according to the present invention preferably contains a monofunctional compound having a polycyclic backbone and having one (meth) acryloyl group (E)” (paragraph 95, lines 1-4) and “Since the polyfunctional compound (A) has two or more (meth)acryloyl groups, it cures as polymerization proceeds by light irradiation” (paragraph 43, lines 9-11), and since the monofunctional compound contains the same chemical group as the polyfunctional compound and that chemical group is taught to be cured by light, wherein wherein the curable composition contains a photocurable compound… the photocurable compound has a (meth)acryloyl group, the photo-and thermocurable compound has a methacryloyl group.
UEDA further teaches \using "bisphenol A type epoxyacrylate compound" (table 4, column 2, line 4) as multifunctional compound (A), i.e. the photo- and thermocurable compound has… an epoxy group. 
UEDA further teaches “The curable composition for inkjet according to the present invention contains a compound having a cyclic ether group (C) so that it is able to cure by heat addition” (paragraph 66, lines 1-3) and “The compound having a cyclic ether group (C) is not particularly limited insofar as it has a cyclic ether group. Examples of the cyclic ether group in 
As for claim 21, UEDA teaches “When the polyfunctional compound (Al) and the monofunctional compound (E) as will be described later are used together, in a total of 100% by weight of the polyfunctional compound (Al), the monofunctional compound (E) and the photopolymerization initiator (B), the content of the polyfunctional compound (Al) is preferably 20% by weight or more and 70% by weight or less” (paragraph 53, lines 1-7) and “In a total of 100% by weight of the polyfunctional compound (Al), the monofunctional compound (E) and the photopolymerization initiator (B), the content of the monofunctional compound (E) is preferably 5% by weight or more and preferably 50% by weight or less” (paragraph 99, lines 1-5). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the two singular weight percentages to a combined weight percentage, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA (WO 2012/039382), MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634), TSURUI (US Patent number 6,024,433) and LIN (US PGPub 2007/0243387) applied to claim 1 above, and further in view of Asami US PGPub 2010/0177148 hereinafter ASAMI.
As for claim 18, UEDA, LIN, MURIKAMI, HORI and TSURUI are silent on wherein the circulation flow path part further comprises a filter.
ASAMI teaches "The filter 35 eliminates foreign matters contained in ink. Accordingly, the nozzle of the ink head 2 does not get a clog and the like" (paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the circulation flow path part further comprises a filter in the process of UEDA, MURIKAMI, HORI and TSURUI because ASAMI teaches that having a filter eliminates foreign matters contained in ink. In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the presences of a filter. It is the position of the examiner that the criticality on the filter does not provide patentable distinction.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA (WO 2012/039382), MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634), MAKINO (USPGPub 2010.0188453) and LIN (US PGPub 2007/0243387) applied to claim 1 above, and further in view of Asami US PGPub 2010/0177148 hereinafter ASAMI.
As for claim 18, UEDA, LIN, MURIKAMI, HORI and MAKINO are silent on wherein the circulation flow path part further comprises a filter.
ASAMI teaches "The filter 35 eliminates foreign matters contained in ink. Accordingly, the nozzle of the ink head 2 does not get a clog and the like" (paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the circulation flow path part further comprises a filter in the process of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA (WO 2012/039382), MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634, TSURUI (US Patent Number 6,024,433), LIN (US PGPub 2007/0243387), and ASAMI (US PGPub 2010/0177148) applied to claim 1 above, and further in view of KAWASE (US 2008/0084463).
As for claim 19, UEDA, LIN, MURIKAMI, HORI and TSURUI are silent on wherein the circulation flow path part further comprises a thermometer and a flowmeter.
ASAMI teaches "Meanwhile, in the ink head 2 or in an ink flow path in the vicinity of the ink head 2, a temperature sensor 47 (see FIG. 1) is disposed for controlling the ink heat exchanger 34" (paragraph 66).
It would have been obvious to one of ordinary skill in the art to include wherein the circulation flow path part further comprises a thermometer in the process of UEDA, MURIKAMI, HORI and TSURUI because ASAMI teaches that such a sensor allows for control of the heating of the ink.
ASAMI is silent on wherein the circulation flow path part further comprises ... a flowmeter.
KAWASE teaches "In ink supply to a print head including: a common liquid chamber having an ink flow-in port into which the ink flows, and an ink flow-out port for returning the ink; discrete liquid chambers for each supplying the ink to a ejection port from the common 
KAWASE further teaches "The pressure adjusting unit adjusts driving and the timing of each pump. The method of the adjustment of the pressure may be a method in which the adjustment is performed as needed while monitoring the flow quantity of each pump with sensors" (paragraph 47), lines 11-15), i.e. wherein the circulation flow path part further comprises ... a flow meter.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the circulation flow path part further comprises ... a flowmeter in the process of UEDA, MURIKAMI, HORI, TSURUI and ASAMI because KAWASE teaches that using such sensors can monitor the pressure and performance of pumps. In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the presence of a temperature and flow sensor. It is the position of the examiner that the criticality on the temperature and flow meter does not provide patentable distinction.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA (WO 2012/039382), MURIKAMI (US PG Pub 2010/0188453), HORI (US PG Pub 2006/0061634), MAKINO (USPGPub 2010.0188453) LIN (US PGPub 2007/0243387) and ASAMI (US PGPub 2010/0177148) applied to claim 1 above, and further in view of KAWASE (US 2008/0084463
As for claim 19, UEDA, LIN, MURIKAMI, HORI and MAKINO are silent on wherein the circulation flow path part further comprises a thermometer and a flowmeter.

It would have been obvious to one of ordinary skill in the art to include wherein the circulation flow path part further comprises a thermometer in the process of UEDA, MURIKAMI, HORI and TSURUI because ASAMI teaches that such a sensor allows for control of the heating of the ink.
ASAMI is silent on wherein the circulation flow path part further comprises ... a flowmeter.
KAWASE teaches "In ink supply to a print head including: a common liquid chamber having an ink flow-in port into which the ink flows, and an ink flow-out port for returning the ink; discrete liquid chambers for each supplying the ink to a ejection port from the common liquid chamber; and gas-liquid separation members for each making only gas flow out from the discrete liquid chamber, wherein the pressure adjustment adjusts pressure relations of the pumps so that a relationship between a circulation pressurization pump, a circulation suction pump, and an air suction pump are provided." (abstract, line 1-3).
KAWASE further teaches "The pressure adjusting unit adjusts driving and the timing of each pump. The method of the adjustment of the pressure may be a method in which the adjustment is performed as needed while monitoring the flow quantity of each pump with sensors" (paragraph 47), lines 11-15), i.e. wherein the circulation flow path part further comprises ... a flow meter.
wherein the circulation flow path part further comprises ... a flowmeter in the process of UEDA, MURIKAMI, HORI, TSURUI and ASAMI because KAWASE teaches that using such sensors can monitor the pressure and performance of pumps. In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the presence of a temperature and flow sensor. It is the position of the examiner that the criticality on the temperature and flow meter does not provide patentable distinction.

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. Examiner notes that many of the arguments presented in those filed on 12/23/20, are identical to previous arguments (see those filed 3/12/20) with no added support and no expanded discussion to address the remarks made in response (see Final Rejection dated 6/24/20).

Applicant's principal arguments are:
(a) In view of this disclosure, one of ordinary skill in the art would not have been motivated to circulate a thermocurable composition in a circulation flow path part having a heating heater as in the present invention because doing so would be expected to advance curing of the thermocurable composition and as a result, deteriorate the discharging performance of the thermosetting composition by an inkjet device.

(c) Applicant submits that the experimental data contained in the present application is clearly commensurate in scope with the current, narrowed scope of claim 1 and is sufficient to demonstrate a trend which would allow the artisan to reasonably extend the probative value thereof. Specifically Applicant alleges that “However, as seen from Example 1 and Comparative Example 1 of the present application, Applicant has found that not only circulating the curable composition that is thermocurable in the circulation flow having the heating heater, but also using an inkjet device further having a buffer tank, enhances film formation and fine pattern formation without deteriorating a discharging performance. These superior effects are not described in the prior art of record and are unexpected from the prior art teachings”.

In response please consider the following remarks:
(a) Examiner notes that this conclusion is not supported by any teachings within the art provided, instead referencing teachings from MURAKAMI about the effect of air on the degradation of compositions. As such, Applicant's arguments do not appear to be supported by art on the record, but rather an Applicant allegation. Examiner notes that Applicant's concern about a heater degrading a thermocurable composition does not reference the operating temperature of the heater or the activation temperature of the composition, and really only consists of the statement that a heater would necessarily degrade a thermocurable composition without any direct or relevant evidence supporting it.

Further, this assertion is in direct contrast to UEDA's teachings. Specifically, UEDA teaches "The inkjet device preferably has a part for warming so that the temperature in the inkjet device or in the inkjet head is 50*C or higher" (paragraph 114, lines 3-5) and that this inkjet device deposits "a curable composition for inkjet that is applied by an inkjet method, and is curable by light irradiation and heat addition" (paragraph 18, lines 3-4), i.e. wherein the composition is light curable and thermocurable and transported by a device with a heater that heats the composition. Simply put, the art on record contradicts Applicant's assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

(b) Examiner respectfully disagrees with this assessment. Examiner specifically referenced UEDA in the rejection of this limitation, which teaches a range (50⁰C or more, that overlaps with the instant claimed range. While Examiner does note that UEDA is silent on the specific position of the heater within the inkjet device, the rejection read in TSURUI to teach this part of the claim.
Applicant argues the pipes of TSURUI are not analogous to the circulation flow part as it does not teach that flow part attaching to same structure as the claims but Examiner notes that TSURUI was not relied upon to teach that structure. While TSU RU I is certainly silent on certain parts of the claim, it is a part of a combination of references. It was specifically relied upon to teach wherein "a heating heater ... the heating heater is introduced ... is in the circulation flow 
The mere fact that TSURUI does not teach the entire structure of the claim, does not remove the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(c) Examiner notes that Examples 1 and Comparative Example 1 are note commensurate in scope with the current claims. The Examples of Table 3 are drawn to a process with a single irradiation and application and the claims are drawn to a process with two application steps and two irradiation steps. As such, these examples are not illustrative of the unexpected results of the claims.
	Further, Applicant’s assertion that the superior effects of improved film formation is undermined by Example 3, which has no buffer tank and is shown to have the same film formation performance as Example 1. Secondly, considered HORI explicitly states that “The buffer tanks 104 and 106 absorb the pulse (internal pressure variation) which is generated in the ink pressure in the flow channel when driving the pumps Pl and P2, thereby achieving a damper effect to maintain the pressure in the print head 50 at an appropriate constant value" 
	Examiner notes that the Examples provided in Table 6 actually fall within the scope of independent claim, which includes the second application and second irradiation step, but is still not commensurate in scope with the independent claim 1. Examiner specifically points out that the Experimental Results of Table 6 are not very expansive in scope. Of the Examples 11-21, it appears only Results 12, 15, and 17-20 are embodiments that fall within the scope of the claims.
	Examiner further points out that the claim is drawn very broadly to "a curable composition that is photocurable and thermocurable and also is in liquid form is applied using an ink jet device". The Experimental Results of Table 6 are limited only to a handful of very specific compositions using a small pool of materials (see table 5). In particular, the compositions of the experiments are limited to the compounds TMPTA, IRR-214K, UVACURE 1561, GMA, YDF-170, EXA850CRP, IRUGACURE369, Thermal Curing agent A, and UCAT SA102. As such the experimental results are only relevant to embodiments restricted to those compounds, and not necessarily to all possible photo and thermocurable compounds. 
Secondly, Examiner notes that the Experimental results are performed only with a specific set of conditions that the claims are not limited to. The Examples only use a UV-LED light having a specific irradiation intensity at one wavelength for the first light irradiation and an ultrahigh pressure mercury lamp having an irradiation intensity at one wavelength for the 

	As such, these results are not illustrative of the performance of the all of the embodiments of the claimed invention and thereby cannot be considered persuasive.
	However in the interest of advancing prosecution, Examiner provides the following discussion of the results shown in Table 6.
	Examiner notes that there are three results referenced in Table 6, specifically Film Formation, Fine Pattern Formation and Adhesion.
	Examiner notes that Film Formation remains consistent across all the Examples 11-21, meaning that even for examples falling outside of the claim, the results are the same and therefore cannot be considered unexpected as the results are not different.
	Examiner also notes that the Adhesion is relatively consistent, except for Example 17 (which falls within the scope of the claim), wherein it is shown to have separation. This means that there is an embodiment within the scope of the claims that results in worse results than embodiments outside of the claim when it comes to Adhesion.
	The final result considered is Fine Pattern Formation, which shows in Table 6 that Examples 12, 15, 17-21 all have desirable results as indicated by the oo symbol.

	Examiner notes that this means that a line width of 153.25 would be designated O and not OO, just as a line width of 160 or 200. As such it is not clear from the given table that the results for Fine Pattern Formation are of practical or statistical significance as the results are presented as existing within a range without any indication as to how close, or how far apart the actual values all.
	As such, the unexpected results are not commensurate in scope with the claims and the unexpected results given have contradictory results (see adhesion) or do not provide enough specific values to be properly evaluated.

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As for claim 22, the closest prior art on record of UEDA teaches “When the polyfunctional compound (Al) and the monofunctional compound (E) as will be described later are used together, in a total of 100% by weight of the polyfunctional compound (Al), the monofunctional compound (E) and the photopolymerization initiator (B), the content of the 
	As such, the closest prior art on record does not teach wherein the photo- and thermocurable compound content is 0.5 wt% or more and 13.16% or less based on 100 wt% of the curable composition.
	As for claim 23, the closest prior art on record of UEDA is completely silent on wherein the photo- and thermocurable compound contains at least one of the group consisting of glycidyl (meth)acrylate, 4-hydroxybutyl (meth)acrylate glycidyl ether, a partially (meth)acrylated epoxy compound and an urethane-modified (meth)acrylic epoxy compound as part of its curable composition. 
As for claim 24, the closest prior art on record of UEDA is completely silent on wherein the photo- and thermocurable compound contains at least one of the group consisting of glycidyl (meth)acrylate and 4-hydroxybutyl (meth)acrylate glycidyl ether as part of its curable composition. 
As for claim 25, the closest prior art on record of UEDA is completely silent on wherein the photo- and thennocurable compound contains glycidyl (meth)acrylate as part of its curable composition.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717